Title: From James Madison to Thomas Jefferson, [16 November] 1801
From: Madison, James
To: Jefferson, Thomas


Monday morning [16 November 1801]
J. Madison presents his respects to the President with a letter from Col. Burr & another from Col. Humphreys. The latter is a duplicate, with an exception of the postscript. J. M. has been so much indisposed since saturday evening that he could not call on the President, as he wished, in order to consult his intentions as to Mr. Thornton’s letter. If the President proposes to make it the subject of conversation among the heads of Depts. it is suggested whether it may not be best to hasten a meeting in order that no room may be given by delay, for inferring that hesitation existed as to the proper answer. A continuance of J. M’s indisposition will deprive him & Mrs. M. of the pleasure of dining with the President today.
  

   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 16 Nov., with his notation: “Thornton’s lre.”


   Letter not found.


   JM may have enclosed David Humphreys’s 10 Sept. 1801 dispatch.


   Edward Thornton to JM, 11 Nov. 1801.

